DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.

Claim Interpretation
In re Claim 34, the limitation “a release mechanism configured to cause the damper to articulate” has been interpreted as if to disclose wherein the release mechanism is an elongate rod that engages a locking structure [0095].  This claim interpretation is in accordance with Applicant’s election of sub-species A1, figures 1 – 8 and 9 (damper frame 140).  The damper frame disclosed in figure 9 comprises an “elongate release mechanism 188 (that) may be an elongate rod that engages the locking structure 186”.  
It is respectfully noted that the release mechanism has not been interpreted as an electrically conductive cable, as unelected sub-species A2 discloses (figure 8A) an electrical control cable 188a that extends through the locking structure 186 [0093].

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Potts (58,316) on September 21, 2021.
The application has been amended as follows: 
Claim 1:
line 10, starting “frame;” after the word “frame” please insert - - , and wherein the damper frame has a frame periphery and a flexible outer seal extending radially outwardly from the frame periphery- - 
line 13, starting “boot and”, after the word “duct,” please delete the word “and”
line 15, starting “downstream of”, after the word “damper,” please insert - - and - - 
Amended Claim 1 is as follows:
Claim 1. A damper assembly configured for placement within a duct of a ductwork system configured to supply air through a register boot to a register vent, the damper assembly comprising: 
a damper configured to be deployed within the duct, wherein the damper is configured to articulate from a deployment configuration, which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration, in which the air being supplied through the duct is permitted to pass by the damper and exit the register vent, wherein the damper includes a damper frame and a damper blade pivotally secured relative to the damper frame, and wherein the damper frame has a frame periphery and a flexible outer seal extending radially outwardly from the frame periphery; and 
an elongated deployment member extending from the damper, wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot and into the duct, [[and]] wherein elongated deployment member is configured to retain the damper in the duct when at least a portion of the elongated deployment member is anchored downstream of the damper, and wherein the elongated deployment member is coupled to the damper frame.
Claim 4: line 1, starting “The damper assembly”, after “wherein” please delete “
Amended Claim 4 is as follows:
Claim 4. The damper assembly of claim 1, wherein
Claim 34:
Claim 34, line 7, starting “positioned within”, please delete “conditioned” after “much”
Claim 34, 
Claim 34, line 16 starting “a flexible”, please:
delete “damper” after “from the”
insert - -frame periphery - - after “from the”
such that line 16 discloses “a flexible outer seal extending radially outwardly from the frame periphery 
Amended Claim 34 is as follows:
Claim 34.  A damper assembly configured for placement within a duct of a ductwork system configured to supply air through a register boot to a register vent, the damper assembly comprising: 
a damper configured to be deployed within the duct, wherein the damper is configured to articulate from a deployment configuration, which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration, in which the damper is positioned within the duct and able to selectively control how much 
a damper frame having a frame periphery; and 
a damper blade pivotally secured to the damper frame, wherein the damper blade is configured to pivot relative to the damper frame between a closed end position in which air moving through the duct is restricted from flowing past the damper blade and through the register vent, and an open end position in which air moving through the duct is less restricted from flowing past the damper blade and through the register vent; 
a flexible outer seal extending radially outwardly from the frame periphery 
an elongated deployment member coupled to the damper frame, wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot and into the duct,

wherein the damper assembly includes a release mechanism configured to cause the damper to articulate from the deployment configuration to the operational configuration.
Claim 36: line 4, starting “positioned within”, please delete “conditioned” after “much”
Amended Claim 36 is as follows:
Claim 36.  The damper assembly of claim 31, wherein the damper is configured to articulate from a deployment configuration, which facilitates advancement of the damper through the register boot and into the duct, to an operational configuration, in which the damper is positioned within the duct and able to control how much 

Allowable Subject Matter
Claims 1, 3 – 6, 21 – 31 and 33 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, 
wherein the damper frame has a frame periphery and a flexible outer seal extending radially outwardly from the frame periphery; and
wherein the damper assembly includes a latch release rod configured to cause the damper to articulate from the deployment configuration to the operational configuration.
The closest prior art includes Dieckmann et al (US 3,605,797) who discloses a damper assembly (figs 3, 6, 7) configured for placement within a duct (12) of a ductwork system (fig 1) configured to supply air through a register boot (“duct portion is curved or bent”: col 6, lns 20 – 23) to a register vent (13), the damper assembly comprising: 
a damper (14) configured to be deployed within the duct (12), wherein the damper is configured to articulate from a deployment configuration, which facilitates advancement of the damper through the register boot (“curved or bent portion”) and into the duct (12), to an operational configuration, 
an elongated deployment member (41) extending from the damper (col 5, lns 31 – 62), wherein the elongated deployment member is configured to facilitate advancement of the damper through the register boot (“curved or bent portion”) and into the duct, and wherein elongated deployment member (41) is configured to retain the damper (14) in the duct when at least a portion of the elongated deployment member is anchored downstream of the damper (at (46/47)), wherein the elongated deployment member is coupled to the damper frame (at (40)).
However, Dieckmann et al fails to disclose at least wherein the damper frame has a frame periphery and a flexible outer seal extending radially outwardly from the frame periphery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/Frances F Hamilton/
Examiner, Art Unit 3762






/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762